 1 McGREGOR W. SCOTT
   United States Attorney
 2 DEBORAH LEE STACHEL, CSBN 230138
 3 Regional Chief Counsel, Region IX
   Social Security Administration
 4 Ellinor R. Coder, SBN _____
 5 Special Assistant United States Attorney
   Assistant Regional Counsel
 6   Social Security Administration, Region IX
 7   160 Spear Street, Suite 800
     San Francisco, California 94105
 8 Tel: (415) 977-8955
 9 Fax: (415) 744-0134
   E-mail: ellinor.coder@ssa.gov
10 Attorneys for Defendant
11
   Jonathan O. Peña, Esq.
12 CA Bar ID No.: 278044
13 Peña & Bromberg, PLC
   2440 Tulare St., Ste. 320
14 Fresno, CA 93721
15 Telephone: 559-439-9700
   Facsimile: 559-439-9700
16 info@jonathanpena.com
17 Attorney for Plaintiff, Andre Lee Gurule
18
                         UNITED STATES DISTRICT COURT
19                  FOR THE EASTERN DISTRICT OF CALIFORNIA
20                              FRESNO DIVISION
21 ANDRE LEE GURULE,                      Case No. 1:19-cv-00658-GSA
22
           Plaintiff,                     STIPULATION AND ORDER FOR THE
23                                        AWARD OF ATTORNEY FEES UNDER
24                   v.                   THE EQUAL ACCESS TO JUSTICE ACT
                                          (EAJA) (28 U.S.C. § 2412(d)
25 ANDREW SAUL, Commissioner of
26 Social Security,
27             Defendant.
28
 1         TO THE HONORABLE GARY S. AUSTIN, MAGISTRATE JUDGE OF THE
 2 UNITED STATES DISTRICT COURT:
 3         The Parties through their undersigned counsel, subject to the Court’s approval,
 4 stipulate that Plaintiff be awarded attorney fees in the amount of TWO THOUSAND,
 5 SIX HUNDRED AND NINETY SIX DOLLARS AND 10/100, $2,696.10, under the
 6
     Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d). This amount represents
 7
     compensation for all legal services rendered on behalf of Plaintiff by counsel in
 8
     connection with this civil action, in accordance with 28 U.S.C. § 2412(d).
 9
           After the Court issues an order for EAJA fees to Plaintiff, the government will
10
     consider the matter of Plaintiff’s assignment of EAJA fees to counsel. Pursuant to
11
     Astrue v. Ratliff, 560 U.S. 586, 598, 130 S.Ct. 2521, 177 L.Ed.2d 91 (2010), the ability
12
     to honor the assignment will depend on whether the fees are subject to any offset
13
     allowed under the United States Department of the Treasury’s Offset Program. After
14
15 the order for EAJA fees is entered, the government will determine whether they are
16 subject to any offset.
17         Fees shall be made payable to Plaintiff, but if the Department of the Treasury
18 determines that Plaintiff does not owe a federal debt, then the government shall cause
19 the payment of fees, expenses and costs to be made directly to counsel, pursuant to the
20 assignment executed by Plaintiff. Any payments made shall be delivered to Plaintiff’s
21 counsel, Jonathan O. Peña.
22         This stipulation constitutes a compromise settlement of Plaintiff’s request for
23 EAJA fees and does not constitute an admission of liability on the part of Defendant
24 under the EAJA. Payment of TWO THOUSAND, SIX HUNDRED AND NINETY SIX
25 DOLLARS AND 10/100, $2,696.10, in EAJA attorney fees shall constitute a complete
26
   release from, and bar to, any and all claims that Plaintiff and Plaintiff’s attorney,
27
28
                                                -2-
 1 Jonathan O. Peña, may have relating to EAJA attorney fees in connection with this
 2 action.
 3         This award is without prejudice to the rights of Plaintiff’s attorney to seek Social
 4 Security Act attorney fees under 42 U.S.C. § 406(b), subject to the savings clause
 5 provisions of the EAJA.
 6
                                            Respectfully submitted,
 7
 8
     Dated: January 20, 2020                /s/ Jonathan O. Peña
 9                                          JONATHAN O. PEÑA
10                                          Attorney for Plaintiff

11
     Dated: January 21, 2020                McGREGOR W. SCOTT
12                                          United States Attorney
13                                          DEBORAH LEE STACHEL
                                            Regional Chief Counsel, Region IX
14                                          Social Security Administration
15
                                        By: _*_Ellinor R. Coder
16                                         Ellinor R. Coder
17                                         Special Assistant U.S. Attorney
                                           Attorneys for Defendant
18                                         (*Permission to use electronic signature
19                                         obtained via email on 01/21/2020)

20
21 IT IS SO ORDERED.
22      Dated:   January 22, 2020                       /s/ Gary S. Austin
23                                             UNITED STATES MAGISTRATE JUDGE

24
25
26
27
28
                                                -3-
